DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2012/134788 (“Durand”) as evidenced by SciFinder Substance Detail for CAS Reg. No. 308073-87-2, DOWSIL 2405 (“DOWSIL 2405 Substance Detail”).
Considering Claims 1 and 9-12: Durand teaches a composition containing a base polymer ingredient (B) and a phosphate condensation reaction catalyst.  (Durand, ¶ 0006).  Durand indicates in a section titled “Sample preparation Method” that the composition is formed as an “even coating” on a steel test plate.  (Id. ¶¶ 0173-0175).  

	Durand teaches that the base polymer ingredient (B) can comprise two or more base polymers.  (Id. ¶ 0064).
	Durand appears to indicate that the base polymer ingredient (B) can include a silanol terminated polydimethylsiloxane because this is labeled as “Ingredient (B2).”  (Id. ¶ 0165).  Durand also teaches that the composition can contain an ingredient (E) that is an extender or plasticizer that may be polydimethylsiloxanes.  (Id. ¶ 0082).  Durand teaches numerous examples of compositions containing a silanol terminated polydimethylsiloxane.  (Id. ¶¶ 0177, 0191, 0196, 0201, 0227, and 0235).  Irrespective of whether this component is considered to be an ingredient (B), an ingredient (E), or another type of ingredient, the silanol terminated polydimethylsiloxane of Durand reads on the first polymeric material of claim 1.  The examiner submits that the claimed properties of the fist polymeric material would necessarily be present in the silanol terminated polydimethylsiloxane of Durand because applicant’s specification indicates at ¶ 0028 that Structure (I) (a silanol terminated polydimethylsiloxane) is suitable to use as the first polymeric material.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Durand teaches generally that the base polymer may contain a silicone resin that is a methylmethoxysiloxane methylsilsesquioxane resin sold under the trade name DOW CORNING US-CF 2403 (“US-CF 2403”).  (Durand, ¶¶ 0061, 0053).  Durand teaches several example films where the base polymer contains the US-CF 2403.  (Id. ¶¶ 0166, 0216-0224, Examples 8-10).  Evidentiary reference DOWSIL 2405 Substance Detail indicates that another name for the substance sold as US-CF 2403 is DOWSIL 2405.  It appears to the examiner that DOWSIL 2405 corresponds to the resin that applicant identifies in the present specification at ¶¶ 0042-0045 as DOW 2405 because there does not appear to be a commercial product sold under the name DOW 2405.  
The US-CF 2403 of Durand reads on the second polymeric material of claim 1.  It is the examiner’s position that the US-CF 2403 necessarily exhibits the properties of the 
	Durand does not appear to teach an example of a film that contains a UV-reflective pigment.  However, Durand teaches generally that the composition contains one or more extending fillers that are calcium carbonate, zinc oxide, and several other inorganic fillers.  (Durand, ¶ 0091).  The calcium carbonate and zinc oxide fillers of Durand read on the UV-reflective pigments of claims 1 and 9-12.  Durand is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polysiloxane compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the calcium carbonate or zinc oxide filler of Durand (or a combination of these fillers) to the films of Durand, and the motivation to have done so would have been that Durand expressly identifies these inorganic substances as suitable additives to include in the composition of Durand.  (Id.).
Considering Claims 2 and 4: The silanol terminated polydimethylsiloxane of Durand has no aromatic functionality (claim 2) and contains methyl groups (claim 4).
Considering Claim 5: The examiner finds that the methylsilsesquioxane resin of Durand is necessarily more rigid than the silanol terminated polydimethylsiloxane of Durand.  In support of this, the examiner submits this physical property of the materials is described at ¶ 30, where Structure (III) (a silesquioxane shown on page 8 of the original disclosure) is described as being more rigid than the more flexible Structure (I) (a silanol terminated polydimethylsiloxane shown on page 7 of the original disclosure).  These physical properties are inherent to the materials taught by Durand and the examiner is not relying on the teachings of the present specification to meet any claim limitation. “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Considering Claim 6: The methylsilsesquioxane of Durand is a polysiloxane with a cage structure and, as discussed above with respect to claim 5, the a silanol terminated 
Considering Claim 7: Durand teaches that the composition contains 0.1 to 50 percent of the silicone resin based on the weight of all ingredients in the composition.  (Durand, ¶ 0062).
Considering Claim 8: Durand teaches several example compositions where the only polymeric material in the composition is the US-CF 2403. (Durand, ¶¶ 0216-0218, 0176).
Considering Claim 14: Durand teaches that the inorganic filler is used an amount of between 1 and 60 percent. (Durand, ¶ 0091).  This range substantially overlaps with the range of claim 14.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2012/134788 (“Durand”) as evidenced by SciFinder Substance Detail for CAS Reg. No. 308073-87-2, DOWSIL 2405 (“DOWSIL 2405 Substance Detail”), as applied above claim 1, and further in view of US 2008/0158663 (“Hsu”)
Considering Claim 13: The relevant teachings of Durand are discussed in the obviousness rejection of claim 1 set forth above.
	Durand further teaches including an “anti-aging additive” that may be a UV absorber or UV stabilizer in the composition.  (Durand, ¶ 127).
	Durand is silent as to the dimensions of the zinc oxide and calcium carbonate fillers taught at ¶ 0091 of Durand.  However, Hsu teaches that zinc oxide and calcium carbonate particles having sizes ranging from 1 to 1000 nm (i.e., 0.001 to 1 µm) confer anti-UV properties to a coating composition.  (Hsu, ¶ 0017).  The zinc oxide and calcium carbonate particle size range taught by Hsu substantially overlaps with the average pigment diameter range of claim 13.  Hsu is analogous art because it is directed to the same field of endeavor as the claimed invention, namely coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the zinc oxide and/or calcium carbonate filler of Durand to have the particle-size dimensions taught by Hsu, and the motivation to have done so would have bene that Hsu suggests that such dimensions are suitable for achieving anti-UV properties to a coating composition.  (Id.).  Accordingly, based on the .
Claims 15-18 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2012/134788 (“Durand”) as evidenced by SciFinder Substance Detail for CAS Reg. No. 308073-87-2, DOWSIL 2405 (“DOWSIL 2405 Substance Detail”).
Considering Claim 15: Durand teaches a composition containing a base polymer ingredient (B) and a phosphate condensation reaction catalyst.  (Durand, ¶ 0006).  Durand indicates in a section titled “Sample preparation Method” that the composition is formed as an “even coating” on a steel test plate.  (Id. ¶¶ 0173-0175).  Durand teaches that the composition is cured.  (Id. ¶ 0066).
Durand teaches that the base polymer ingredient (B) can comprise two or more base polymers.  (Id. ¶ 0064).
	Durand appears to indicate that the base polymer ingredient (B) can include a silanol terminated polydimethylsiloxane because this is labeled as “Ingredient (B2).”  (Id. ¶ 0165).  Durand also teaches that the composition can contain an ingredient (E) that is an extender or plasticizer that may be polydimethylsiloxanes.  (Id. ¶ 0082).  Durand teaches numerous examples of compositions containing a silanol terminated polydimethylsiloxane.  (Id. ¶¶ 0177, 0191, 0196, 0201, 0227, and 0235).  Irrespective of whether this component is considered to be an ingredient (B), an ingredient (E), or another type of ingredient, the silanol terminated polydimethylsiloxane of Durand reads on the first polymeric material of claim 15.  The examiner submits that the claimed properties of the fist polymeric material would necessarily be present in the silanol terminated polydimethylsiloxane of Durand because applicant’s specification indicates at ¶ 0028 that Structure (I) (a silanol terminated polydimethylsiloxane) is suitable to use as the first polymeric material.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Id. ¶¶ 0166, 0216-0224, Examples 8-10).  Evidentiary reference DOWSIL 2405 Substance Detail indicates that another name for the substance sold as US-CF 2403 is DOWSIL 2405.  It appears to the examiner that DOWSIL 2405 corresponds to the resin that applicant identifies in the present specification at ¶¶ 0042-0045 as DOW 2405 because there does not appear to be a commercial product sold under the name DOW 2405.  
The US-CF 2403 of Durand reads on the second polymeric material of claim 15.  It is the examiner’s position that the US-CF 2403 necessarily exhibits the properties of the binder recited by claim 15 because it is substantially the same substance that applicant discloses as a binder in the examples of the present disclosure (¶¶ 0042-0045 of the present specification).
	Durand does not appear to teach an example of a film that contains a UV-reflective pigment.  However, Durand teaches generally that the composition contains an extending filler that is calcium carbonate or zinc oxide.  (Durand, ¶ 0091).  The calcium carbonate and zinc oxide fillers of Durand read on the UV-reflective pigment of claim 15.  Durand is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polysiloxane compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the calcium carbonate or zinc oxide filler of Durand (or a combination of these fillers) to the films of Durand, and the motivation to have done so would have been that Durand expressly identifies these inorganic substances as suitable additives to include in the composition of Durand.  (Id.).
Considering Claim 16: Durand teaches that an even coating of the composition is formed on a steel plate (i.e., the “Q panel” of Durand) by adding the composition to the plate and passing a drawdown bar across the plate with “a 100 µm gap from the drawdown bar.”  (Durand, ¶¶ 0174-0175).  Thus, it appears that the “even coating” taught by Durand has a thickness of about 100 µm.  This values falls within the range of claim 16.
Considering Claims 17 and 18: Durand is silent as to the average reflectance of the coating over the claimed wavelength range.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a composition containing the claimed components exhibits the properties recited by claims 17 and 18.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the average reflectance of the coating over the claimed wavelength range, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 21: Durand describes the curing agent as occurring through hydrolysis.  (Durand, ¶¶ 0183, 0186).  Durand also describes a silane-functional polymer as “moisture-curable.”  (Durand, ¶ 0039).  	
Response to Arguments
Applicant’s arguments in the remarks dated October 22, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 5-7 of the remarks, applicant argues that the obviousness rejections based on Durand should be withdrawn in view of the claim amendments.  This argument has been fully considered but is not found to be persuasive for the reasons set forth in the obviousness rejections above, which address the newly added limitations.
B) At pages 7 and 8 of the remarks, applicant argues that the obviousness-type double patenting rejection should be withdrawn.  The examiner is withdrawing the obviousness-type double patenting rejection because the present claims, as amended, are no longer obvious over the claims of the conflicting application US Patent 
C) Finally, the examiner notes that in the previous Office Action, dated August 17, 2021, the examiner referred to the primary reference WO 2012/134788 as Brown.  The examiner recognizes now that it would be more correct to refer to this reference as Durand.  Applicant did this in its October 22, 2022, reply, and the examiner has done this in the present Office Action.  This change does not affect the substance of the obviousness rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767